       Case 1:13-cv-00172-JRH-BKE Document 83 Filed 08/10/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION




STEVE A. MORRIS,

             Plaintiff-Appellant,

vs .                                            Case No. CV113-172


PRICILLA KITT, et al.

             Defendant-Appellee



                                  ORDER


       The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court

of Appeals for the Eleventh Circuit is made the order of this

Court.


       SO ORDERED, this                 day of August, 2020.




                                    J. RAKDMS^fl^L,'chief JUDGE
                                    UNITED/STATES DISTRICT COURT
                                    SOUTHsfor DISTRICT OF GEORGIA
